Filed 2/28/22 Kuznets v. Nationstar Mortgage CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



ANDREI KUZNETS,                                                      D078373

         Plaintiff and Appellant,

         v.                                                          (Super. Ct. No. 37-2019-
                                                                     00067750-CU-OR-NC)
NATIONSTAR MORTGAGE, LLC
et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County,
Timothy M. Casserly, Judge. Appeal dismissed.
         Andrei I Kuznets, in pro. per. for Plaintiff and Appellant.
         Troutman Pepper Hamilton Sanders and Jared D. Bissell for
Defendants and Respondent.

         Andrei Kuznets appeals after the trial court granted the unopposed
motion for judgment on the pleadings of Nationstar Mortgage LLC dba Mr.
Cooper (Nationstar); Mortgage Electronic Registration Systems, Inc. (MERS);
and U.S. Bank, National Association, as Trustee for Structured Adjustable
Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates Series
2006-12 (U.S. Bank) (Nationstar, MERS, and U.S. Bank collectively
Respondents). Because there is no appealable judgment or order, we dismiss
the appeal.
                FACTUAL AND PROCEDURAL BACKGROUND
       On November 3, 2006, Kuznets obtained a loan for $452,000 from First
Magnus Financial Corporation (First Magnus) secured by a deed of trust (the
DOT) recorded against certain real property located in Oceanside, California
(the Property). The DOT identified MERS as the beneficiary, as nominee for
First Magnus and its successors and assigns. The DOT expressly stated that
“[t]he Note or a partial interest in the Note (together with this [DOT]) can be
sold one or more times without prior notice to Borrower.” Within the DOT is
a “power of sale” provision securing to the lender the repayment of the loan
and allowing for the foreclosure sale of the Property in the event of Kuznets’s
breach of his obligations. The DOT provides that as beneficiary of the DOT,
MERS, “[as nominee for Lender and Lender’s successors and assigns], has the
right: to exercise any or all of those interests, including, but not limited to,
the right to foreclose and sell the Property, and to take any action required of
the lender. . . .”
       MERS assigned the DOT to U.S. Bank via an assignment recorded on
September 20, 2016. On September 27, 2016, a Substitution of Trustee was
recorded against the Property memorializing the substitution from U.S. Bank
to Aztec Foreclosure Corporation (Aztec). On February 7, 2019, a notice of
default was recorded against the Property. A notice of trustee’s sale was
recorded against the Property in July 2019.
       On December 20, 2019, Kuznets, proceeding in pro. per., sued
Respondents and Aztec, alleging 12 causes of action: (1) intentional




                                        2
misrepresentation; (2) violation of Civil Code sections 2924.12 and 2924.17,
subdivisions (a) and (b); (3) violation of the Homeowners Bill of Rights; (4) to
void or cancel assignment of deed of trust; (5) cancellation of written
instruments; (6) to set aside trustee’s sale; (7) to void or cancel trustee’s deed
upon sale; (8) slander of title; (9) violation of Business and Professions Code
section 17200; (10) quiet title; (11) declaratory relief; and (12) fraud in the
concealment. Respondents answered the complaint, and, on June 5, 2020,
Respondents filed a motion for judgment on the pleadings along with a

request for judicial notice.1 The hearing on the motion was set for October 2,
2020.
        Kuznets did not oppose the motion. However, two days before the
motion was set to be heard, Kuznets filed a first amended complaint. On
October 2, the court granted the motion for judgment on the pleadings. The
order did not indicate whether the court did so with prejudice. That same
day, the register of actions reflects that the court also dismissed the first
amended complaint with prejudice as to Respondents.
        Kuznets filed a notice of appeal. However, at the time of the appeal,
the trial court had not entered judgment against Kuznets or issued an order
of dismissal. Thus, on February 4, 2021, we sent the parties a letter
requesting that Kuznets or Respondents obtain an appropriate judgment of
dismissal or order of dismissal and submit a copy to us. Kuznets responded
with a letter stating that he tried to obtain a judgment or order of dismissal
from the trial court, but the trial court would provide no further documents.




1     Neither the motion nor the request for judicial notice are included in
the record of appeal.
                                         3
He also pointed out that the dismissal with prejudice as to the Respondents
was noted in the register of actions. Respondents did not respond to our
request.
      On February 25, 2021, we indicated that we would allow the appeal to
proceed on the minute order but noted the appealability of that order may be
subject to further consideration during the pendency of the appeal.
                                 DISCUSSION
      At the outset, we observe that Kuznets is not entitled to special
treatment by this court even though he is representing himself without the
assistance of an attorney. (Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-
985.) Rather, we are required to hold him to the same standards as a
practicing attorney. (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246-1247.)
While the implications of this rule may be harsh, it is not intended to
penalize self-represented litigants. Instead, it is necessary to maintain the
stability and smooth operation of the courts.
      Kuznets purports to appeal a minute order granting Respondents’
motion for judgment on the pleadings. However, an order granting a motion
for judgment on the pleadings is not appealable; the appeal must be taken
from the ensuing judgment of dismissal or a dismissal order that constitutes
a judgment under Code of Civil Procedure section 581d. (Old Town
Development Corp. v. Urban Renewal Agency of City of Monterey (1967) 249
Cal.App.2d 313, 317 (Old Town).) Here, there is no judgment of dismissal or
dismissal order in the record.
      We asked the parties to obtain either a judgment or dismissal order.
Kuznets informed us that he attempted to do so, but the trial court declined
to provide any additional documents. Respondents have been silent on the


                                       4
issue.2 Although we informed the parties that the appealability of the
subject minute order could be further considered on appeal, neither party
addressed the issue in their briefs. Indeed, Respondents appear to assume
the minute order is appealable. Citing Gerawan Farming, Inc. v. Lyons
(2000) 24 Cal.4th 468 at page 515, they maintain that we review de novo an
order granting judgment on the pleadings. Not so. In Gerawan, our high
court was not considering a minute order, like the one in the instant action,
granting a motion for judgment on the pleadings, but instead, a judgment on
the superior court’s order granting such a motion. (Ibid.) Thus, Gerawan
does not hold that the minute order here is appealable.
      Kuznets also points to the trial court’s dismissal with prejudice of the
first amended complaint as to Respondents. However, there is no dismissal
order in the record. Instead, the register of actions simply indicates the first
amended complaint was dismissed with prejudice.
      Simply put, there is no judgment or order of dismissal in the record
here. The minute order granting the motion for judgment on the pleadings is
not appealable. (See Old Town, supra, 249 Cal.App.2d at p. 317.) As such,
this appeal must be dismissed.
      However, even if we considered the appeal on the merits, Kuznets’s
appeal would not prove successful. “ ‘A judgment on the pleadings in favor of
the defendant is appropriate when the complaint fails to allege facts
sufficient to state a cause of action’ ” (People ex rel. Harris v. Pac Anchor
Transportation, Inc. (2014) 59 Cal.4th 772, 777 (Pac Anchor Transportation)),

2     Respondents’ silence is somewhat surprising. Typically, especially
when a party is proceeding in pro. per., a defendant who brings a motion that
results in a dismissal with prejudice of the operative complaint obtains a
judgment or order of dismissal. Such a judgment or order benefits the
defendant because it begins the period in which the plaintiff must file a
notice of appeal.
                                        5
or shows “on its face [it] is barred by the statute of limitations” (Hunt v.
County of Shasta (1990) 225 Cal.App.3d 432, 440; see SLPR, L.L.C. v. San
Diego Unified Port Dist. (2020) 49 Cal.App.5th 284, 316). “ ‘A motion for
judgment on the pleadings is equivalent to a demurrer and is governed by the
same de novo standard of review.’ ” (Pac Anchor Transportation, at p. 777.)
“ ‘All properly pleaded, material facts are deemed true, but not contentions,
deductions, or conclusions of fact or law . . . .’ ” (Ibid.) We may consider
judicially noticeable matters. (Ibid.)
      Here, in the opening brief, Kuznets does not discuss the elements of
any of his 12 causes of action. Nor does he show that the facts pleaded are
sufficient to establish such elements. Accordingly, Kuznets fails to satisfy his
appellate burden to affirmatively demonstrate error. (See Scott v. JPMorgan
Chase Bank, N.A. (2013) 214 Cal.App.4th 743, 751-752; In re S.C. (2006) 138
Cal.App.4th 396, 408.)
      Kuznets attempts to show grounds for reversal by arguing the trial
court violated his “rights for just and fair equitable treatment” when it
advanced a hearing from 1:30 p.m. to 9:00 a.m. However, as Kuznets notes,
he was present telephonically when the court moved the time of the hearing.
Moreover, although he did not file an opposition to the motion for judgment
on the pleadings, there is no indication that he was not allowed to argue at
the hearing or that the court considered new arguments at the hearing.
Indeed, it appears the court simply adopted its tentative ruling, which was
based on Kuznets’s failure to oppose the motion. In other words, we do not
see how Kuznets was prejudiced by the court moving the time of the hearing.
      We also are not persuaded by Kuznets’s contention that Respondents
somehow impaired his ability to respond to the motion for judgment on the
pleadings. A motion for judgment on the pleadings serves the function of a


                                         6
demurrer, challenging the allegations in the complaint. (See Pac Anchor
Transportation, supra, 59 Cal.4th at p. 777; Cloud v. Northrop Grumman
Corp. (1998) 67 Cal.App.4th 995, 999.) Thus, to defeat the motion, Kuznets
must show how his allegations state a valid cause of action or set forth
additional allegations he can plead to state a valid cause of action. Here,
Kuznets claims that Respondents tried “to conceal and prevent further
discovery of securities fraud and mortgage contract violations.” Yet, Kuznets
points to no pending discovery or inadequate discovery responses on behalf of
Respondents. Moreover, Kuznets does not detail what additional allegations
he claims he would be able to allege but for Respondents’ interference that
would survive a motion for judgment on the pleadings.
      Finally, Kuznets argues the trial court’s granting of the motion for
judgment on the pleadings constituted judicial overreach, violated precedent,
and was contrary to superior court common practices. To this end, Kuznets
maintains the court erred by not considering the allegations in the first
amended complaint in ruling on the motion for judgment on the pleadings.
Yet, on the record before us, it does not appear the first amended complaint
was properly before the court. Respondents had already answered the
original complaint and the time by which Kuznets was required to file an
opposition to the motion for judgment on the pleadings had passed; therefore,
Kuznets needed the court’s permission to file an amended complaint. (Code
Civ Proc., § 472, subd. (a).) There is no indication in the record that he
received the court’s permission.
      In addition, to the extent Kuznets believes that the allegations in the
first amended complaint evidence that he could state a valid claim against
Respondents, it is his burden as the appellant to articulate those causes of
action. A reviewing court is “not required to search the record to ascertain


                                        7
whether it contains support for [the appellant’s] contentions.” (Mansell v.
Board of Administration (1994) 30 Cal.App.4th 539, 545.)
      Kuznets also faults the trial court for relying on Rooney v. Vermont
Investment Corporation (1973) 10 Cal.3d 351 at page 367 (Rooney) for the
proposition that a party’s failure to oppose a motion is an admission that the
motion is meritorious. He claims the court misreads Rooney. Although our
high court, in Rooney, was addressing a procedural issue not present in the
instant action, the court noted that the failure to oppose a duly noticed
motion makes the motion an uncontested proceeding.3 (Ibid.) Here, because
Kuznets did not file any opposition to the motion for judgment on the
pleadings, the court was entitled to consider that lack of opposition to be an
admission that the motion was meritorious. (See Super. Ct. San Diego
County, Local Rules, rule 3.2.1(c)(5) [“[F]ailure of the responding party to
serve and file points and authorities within the time permitted without good
cause may be considered by the court as an admission the motion is
meritorious”]; cf. Herzberg v. County of Plumas (2005) 133 Cal.App.4th 1, 20
[plaintiffs abandoned claim against defendant by failing to oppose
defendant’s demurrer].)
      Accordingly, even if we considered the merits of Kuznets’s appeal, we
would find no error.




3     Specifically, the court was considering this issue within the context of
the superior court empowering a commissioner to hear, report on, and
determine uncontested actions and proceedings. (Rooney, supra, 10 Cal.3d at
pp. 366-368.)
                                       8
                              DISPOSITON
     The appeal is dismissed. The parties are to bear their own costs on
appeal.



                                                             HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




DO, J.




                                     9